     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 1 of 64




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION


Top Tobacco, L.P., et al.,

                       Plaintiffs,
                                      Case No. 1:19-cv-4939-MLB
v.

Star Importers & Wholesalers, Inc.,
et al.,

                       Defendants.

________________________________/

Star Importers & Wholesalers, Inc.
& Amin S. Hudda,

                       Counterclaim
                       Plaintiffs,

v.

Top Tobacco, L.P., et al.,

                       Counterclaim
                       Defendants.

________________________________/

                         OPINION & ORDER

     Plaintiffs Top Tobacco, L.P. (“Top”), Republic Technologies (NA),

LLC (“Republic Technologies”), and Republic Tobacco, L.P. (“Republic”)
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 2 of 64




are the owners and exclusive sellers in the United States of cigarette

rolling papers sold and distributed under the trademarks TOP® and

JOB®.    They sued Defendants Star Importers & Wholesalers, Inc.

(“Star”) and Amin S. Hudda, asserting federal and state claims arising

from Defendants’ alleged sale of cigarette rolling papers that contained

counterfeit trademarks. Plaintiffs move for summary judgment as to

liability on all their claims, leaving the issues of willfulness,

exceptionality, damages, and fees for trial. (Dkt. 186/195.)1 The Court

grants in part and denies in part that motion and grants Plaintiffs’

request for a permanent injunction.

I.   Background

     The Court draws the facts largely from the parties’ submissions. In

support of their motion for summary judgment, Plaintiffs filed a

statement of material facts (Dkt. 195-2).     See LR 56.1(B)(1), NDGa.

Defendants responded to it and filed a separate statement of additional




1For the rest of this opinion, if the parties filed both a redacted and an
unredacted version of a document, the Court cites to the unredacted
version. The Court notes the parties did not file both versions for all
documents. The page numbers on certain deposition transcripts do not
match the page numbers applied by the CM/ECF system. The Court cites
the CM/ECF page numbers for all docket entries.

                                    2
         Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 3 of 64




facts.     (Dkts. 211-2; 211-1.)   See LR 56.1(B)(2)(a) and 56.1(B)(2)(b).

Plaintiffs responded to that. (Dkt. 224.) See LR 56.1(B)(3).

         The Court uses the parties’ proposed facts and responses as follows:

When a party does not dispute the other’s fact, the Court accepts it for

purposes of summary judgment and cites the proposed fact and

corresponding response. When one side admits a proposed fact in part,

the Court includes the undisputed part. When one side denies the other’s

proposed fact in whole or in part, the Court reviews the record and

determines whether a factual dispute exists. If the denial is without

merit, the Court deems the fact admitted so long as the record citation

supports it. If a fact is immaterial, it is excluded.2 If a fact is stated as

an issue or legal conclusion, it is excluded. See LR 56.1(B)(1)(c). Where

appropriate, the Court modifies one party’s fact per the other’s response

when the latter better reflects the record. Finally, as needed, the Court




2 Some proposed facts the Court declines to exclude on materiality
grounds are not “material” as that term is generally employed in the
summary judgment context. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986) (identifying material facts as those that “might
affect the outcome of the suit under the governing law”). Some are
included for background purposes or to generate context for the Court’s
analysis. Which facts ultimately prove material should be apparent from
the analysis.

                                       3
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 4 of 64




draws some facts directly from the record. See Fed. R. Civ. P. 56(c)(3)

(“The court need consider only the cited materials, but it may consider

other materials in the record.”).

     A.    Experts

     To recover on their trademark infringement claims, Plaintiffs must

show Defendants made unauthorized use of Plaintiffs’ marks in a manner

likely to cause consumer confusion. Davidoff & CIE, S.A. v. PLD Int’l

Corp., 263 F.3d 1297, 1300–01 (11th Cir. 2001). To meet their burden,

Plaintiffs partially rely on expert declarations from Marine Teisseyre and

Virginie Rosarde (Republic employees) stating they tested certain

cigarette papers containing TOP® and JOB® trademarks obtained from

Defendants and determined they are counterfeit papers. (Dkts. 195-7;

195-8; 195-9; 195-10.)    Defendants object to this testimony, arguing

Plaintiffs failed to disclose Ms. Rosarde and Ms. Teisseyre as experts and

they have not been admitted as experts. (Dkt. 211-2 ¶¶ 116–17, 126–31,

140–45, 149–52, 158–60, 171, 173–78, 180–81, 186, 197.)         For every

objection, Defendants repeat some variation of: “Rosarde was not

disclosed as an expert and has not been admitted as an expert” or




                                    4
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 5 of 64




“[Teisseyre] was not disclosed as an expert and has not been admitted as

an expert.” (Id.)

     Federal Rule of Civil Procedure 26(a)(2)(A) provides that “a party

must disclose to the other parties the identity of any witness it may use

at trial to present evidence under Federal Rule of Evidence 702, 703, or

705.” Fed. R. Civ. P. 26(a)(2)(A). Any such disclosure must also “be

accompanied by a written report—prepared and signed by the witness—

if the witness is one retained or specially employed to provide expert

testimony in the case.” Fed. R. Civ. P. 26(a)(2)(B). If a party fails to

identify a witness as required by Rule 26(a), the party is not allowed to

use that information or witness at trial, unless the failure was

substantially justified or harmless. Fed. R. Civ. P. 37(c)(1).

     “As the moving party, Defendant[s] [have] the initial burden of

showing a valid basis to strike Plaintiff[s’] expert witness disclosures.”

Reid v. United States, No. 3:14-cv-420, 2015 WL 12857077, at *3 (M.D.

Fla. July 2, 2015); see also Commodores Entm’t Co. v. McClary, No. 6:14-

cv-1335, 2016 WL 7381697, at *2 (M.D. Fla. Jan. 22, 2016) (moving party

bears initial burden of showing valid basis to strike opposing party’s

expert witness disclosures). Defendants have not shown a valid basis to



                                     5
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 6 of 64




strike Plaintiffs’ expert witness disclosures. First, Defendants object to

Ms. Rosarde’s and Ms. Teisseyre’s testimony in their response to

Plaintiffs’ statement of material facts without citing any evidence. They

have not moved to exclude their testimony.           Second, Defendants’

objections are merely conclusory statements with no factual bases.

Third, Ms. Rosarde and Ms. Teisseyre were listed in Plaintiffs’ initial

disclosures and Plaintiffs’ counsel stated there were expert disclosures

by some lab technicians during Plaintiffs’ 30(b)(6) representative’s

deposition (which was taken on October 1, 2020, before the close of

discovery). (Dkts. 210-1 at 16–17; 190-1 at 273:24–25.) The Court thus

overrules Defendants’ objection and considers Ms. Rosarde’s and Ms.

Teisseyre’s testimony.3 If Defendants believe Plaintiffs have violated

Rule 26, they may file appropriate motions in advance of trial.




3 Even excluding Ms. Rosarde’s and Ms. Teisseyre’s testimony, there is
other undisputed evidence Defendants sold counterfeit products. This
includes a declaration by Tamas Malacsina (Plaintiffs’ Vice President of
Marketing) averring that he examined TOP- and JOB-brand papers
purchased from Star and concluded they were counterfeit. (Dkt. 190-1 at
503–04.) Ms. Rosarde and Ms. Teisseyre later determined some of those
papers were genuine. (Dkt. 211-1 ¶ 45.) They did not conclude he was
wrong as to all the papers he identified as counterfeit

                                    6
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 7 of 64




     B.    Authentication

     Plaintiffs object to multiple statements of fact asserted by

Defendants on the grounds Defendants rely on documents for which no

foundation has been established. (Dkt. 224 ¶¶ 90–91, 93.) Plaintiffs

specifically object to Defendants’ reliance on an email chain between Joe

Sierra (Plaintiff Republic’s Regional Zone Manager for the Southeast),

Philip Patton (one of Plaintiff Republic’s Regional Sales Managers), and

others; text messages between Third-Party Defendant Alex Seriana (the

owner of Third-Party Defendant TN Vape) and Mr. Patton; and an email

chain between Plaintiffs’ counsel and Defendants’ counsel.

     “Generally, documents must be properly authenticated in order for

them to be considered on summary judgment.” APA Excelsior III, L.P. v.

Windley, 329 F. Supp. 2d 1328, 1335 (N.D. Ga. 2004). Under Federal

Rule of Evidence 901, a document is authenticated by “evidence sufficient

to support a finding that the item is what the proponent claims it is.”

Fed. R. Evid. 901(a). “To meet this standard, the proponent need only

demonstrate a rational basis for its claim that the evidence is what the

proponent asserts it to be.” APA Excelsior III, 329 F. Supp. 2d at 1335

(quoting United States v. Coohey, 11 F.3d 97, 99 (8th Cir. 1993)). On



                                    7
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 8 of 64




summary judgment, “courts may look to other evidence in the case to

determine whether a challenged document meets the standard of Rule

901.” Id.; Jones v. Rabanco, Ltd., 439 F. Supp. 2d 1149, 1159 (W.D. Wash.

2006) (court may “conduct an independent analysis and admit into

evidence certain documents containing ‘a prima facie aura of reliability,’

even where they are not properly authenticated”). “Although section

901(b) illustrates various methods of authentication, these methods are

not intended to be the only methods of authentication.” Bury v. Marietta

Dodge, 692 F.2d 1335, 1338 (11th Cir. 1982).         Finally, even if the

documents are not properly authenticated on summary judgment, courts

will consider certain documents if, “given the nature of the challenged

documents, . . . they could easily be authenticated and rendered

admissible at trial.” See Burger King Corp. v. Lumbermens Mut. Cas.

Co., 410 F. Supp. 2d 1249, 1255 (S.D. Fla. 2005); see also U.S. Aviation

Underwriters, Inc. v. Yellow Freight Sys., Inc., 296 F. Supp. 2d 1322, 1327

n.2 (S.D. Ala. 2003) (“Documents must generally be properly

authenticated to be considered at summary judgment, unless it is

apparent that those documents can be reduced to admissible,

authenticated form at trial.”); Cooper v. Southern Co., 213 F.R.D. 683,



                                    8
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 9 of 64




686 (N.D. Ga. 2003) (“[T]here is no requirement that evidence be

presented in admissible form at summary judgment as long as the

evidence would be admissible at trial.”).

      All three exhibits are capable of being authenticated at trial, and

the Court thus considers them. See Denney v. City of Albany, 247 F.3d

1172, 1189 n.10 (11th Cir. 2001) (“[A] court may only consider evidence

that is admissible or that could be presented in an admissible form.”); see

also The Lamar Co., L.L.C. v. City of Marietta, 538 F. Supp. 2d 1366, 1377

(N.D. Ga. 2008) (“The court notes that it may consider unauthenticated

documents on a motion for summary judgment if it is apparent that they

will be admissible at trial.”).

      C.    Plaintiffs’ Business, Trademarks, and Products



      Plaintiff Top owns the trademarks TOP®,             ®,        ®, and



       ® for use in connection with cigarette rolling papers and related

goods. (Dkts. 195-2 ¶ 1; 211-2 ¶ 1.) Plaintiff Republic Technologies owns



the   trademarks      JOB®,                 ®,           ®,             ®,




                                    9
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 10 of 64




           ®, and           ® for use in connection with cigarette rolling

papers and related goods. (Dkts. 195-2 ¶ 2; 211-2 ¶ 2.)

     Top owns and maintains several federal trademark registrations

for the TOP® marks, including, among others, U.S. Registration Nos.

2739465, 2831105, 3677986, and 3677987 for cigarette papers, U.S.

Registration Nos. 2293958 and 2739466 for smoking tobacco, U.S.

Registration Nos. 3407400 and 3720176 for cigarette making machines,

U.S. Registration No. 3710606 for tobacco, and U.S. Registration No.

3918139 for pocket machines for rolling cigarettes for personal use.

(Dkts. 195-2 ¶ 18; 211-2 ¶ 18.) Republic Technologies owns many federal

trademark registrations for the JOB® marks including, among others,

U.S. Registration Nos. 73124, 1341384, 1357088, 3834324, 4019091, and

4019093 for cigarette papers. (Dkts. 195-2 ¶ 21; 211-2 ¶ 21.)

     For many years, Plaintiffs and their predecessors sold and

distributed cigarette papers and related items. (Dkts. 195-2 ¶ 8; 211-2

¶ 8.) Plaintiff Top and its predecessors have continuously used the TOP®

trademark to sell cigarette papers in the United States since at least

1942. (Dkts. 195-2 ¶ 12; 211-2 ¶ 12.) Republic Technologies and its



                                   10
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 11 of 64




predecessors have used the JOB® mark continuously for over 150 years

in connection with the sale of cigarette papers. (Dkts. 195-2 ¶ 13; 211-2

¶ 13.) The TOP® and JOB® brands are well-known brands and even

considered famous by some. (Dkts. 191-1 at 33:1–5; 180-1 at 110.)

     TOP® and JOB® cigarette rolling papers are manufactured

exclusively in Perpignan, France. (Dkts. 195-2 ¶¶ 24–25; 211-2 ¶¶ 24–

25.) Plaintiffs’ laboratory in France thus knows the exact composition of

genuine TOP® and JOB® papers and can identify counterfeit papers.

(Dkts. 195-2 ¶ 26; 211-2 ¶ 26.) Republic is the sole distributor authorized

to purchase TOP® and JOB® brand items from the manufacturing

facilities. (Dkts. 195-2 ¶ 27; 211-2 ¶ 27.) Republic is also the exclusive

United States licensee of the TOP® and JOB® marks in the United

States. (Dkts. 195-2 ¶ 28; 211-2 ¶ 28.) Likewise, Plaintiff Republic is the

exclusive distributor in the United States of TOP- and JOB-brand

cigarette rolling papers. (Dkts. 195-2 ¶ 3; 211-2 ¶ 3.) TOP® and JOB®

products are manufactured for Republic and sold in the United States

through Republic. (Dkts. 195-2 ¶ 4; 211-2 ¶ 4.)4


4 Defendants dispute Plaintiffs’ factual assertion to the extent it implies
the TOP- and JOB-brand cigarette papers must be purchased directly
from Republic. (Dkt. 211-2 ¶ 3.) But Plaintiffs’ fact does not allege that.

                                    11
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 12 of 64




         Plaintiffs, under the TOP® brand, sell various cigarette papers in

different sizes and volumes. (Dkts. 195-2 ¶ 31; 211-2 ¶ 31.) While

Plaintiffs have provided undisputed evidence about those configurations,

the details are not relevant to summary judgment. The TOP® product

packaging prominently displays the TOP marks in multiple locations,

including on all sides of the carton, on the top and bottom of individual

booklets, and on the inner flap of each booklet. (Dkts. 195-2 ¶ 34; 211-2

¶ 34.)

     Plaintiffs, under the JOB® brand, sell various cigarette papers,

including JOB® Gold, JOB® Orange, and Job® French White. (Dkts.

195-2 ¶¶ 36–37; 211-2 ¶¶ 36–37.) They do this in various packaging

configurations and sizes, but (again) those details are not relevant here.

The JOB® product packaging prominently displays the JOB® marks in

multiple locations, including on all sides of the carton, on the top and

bottom of individual booklets, on the inner flap of each booklet, and

embossed on the leaves themselves. (Dkts. 195-2 ¶ 47; 211-2 ¶ 47.)

     Plaintiffs sell their TOP® and JOB® products in the United States

to wholesalers and retailers. (Dkts. 195-2 ¶ 29; 211-2 ¶ 29.)




                                     12
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 13 of 64




                                                         (Dkts. 195-2 ¶ 30;

211-2 ¶ 30.) Plaintiffs sell the products at issue to several customers in

the Atlanta area. (Dkts. 195-2 ¶ 16; 211-2 ¶ 16.) Plaintiffs consider the

goodwill and consumer recognition associated with their TOP and JOB

marks to be one of their most valuable assets. (Dkts. 195-2 ¶ 17; 211-2

¶ 17.)

     D.    Defendants’ Business and Relationship with Plaintiffs

     Star is a Georgia corporation with its primary place of business in

Tucker, Georgia. (Dkts. 195-2 ¶ 5; 211-2 ¶ 5.) It is a general merchandise

wholesaler, selling lots of different things to wholesalers, retailers, gas

stations, and supermarkets.5 (Dkts. 195-2 ¶ 60; 211-2 ¶ 60.) Star is one

of the largest wholesalers of its type in the Southeast, selling about

14,000 items.    (Dkts. 195-2 ¶ 61; 211-2 ¶ 61; 211-1 ¶ 4; 224 ¶ 4.)




5Plaintiffs object to certain facts in Defendants’ statement of facts as not
in compliance with the Local Rules because they are alternative facts,
rather than additional facts. (See, e.g., Dkt. 224 ¶ 1.) The Court agrees.
The Local Rules permit a respondent to submit “[a] statement of
additional facts which the respondent contends are material and present
a genuine issue for trial.” LR 56.1(B)(2)(b) (emphasis added). Where
appropriate, however, the Court uses one party’s fact when it is stated
better.

                                    13
        Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 14 of 64




Defendant Hudda is Star’s president and owner. (Dkts. 195-2 ¶ 6; 211-2

¶ 6.)

        Star sells tobacco products, including cigarette papers bearing

TOP® and JOB® marks. (Dkts. 195-2 ¶ 66; 211-2 ¶ 66; 188-1 at 68:13–

16.) Star was a direct customer of Republic for nearly 20 years and an

exclusive customer for several years. (Dkts. 195-2 ¶¶ 70-71; 211-2 ¶¶ 70-

71.) While an exclusive direct-buying customer, Star could not carry

brands that competed with Plaintiffs’ brands. (Dkts. 195-2 ¶ 73; 211-2

¶ 73.) During that time, Star was enrolled in Plaintiffs’ Value-Added

Rebate Incentive Program (“VRIP”). (Dkts. 195-2 ¶ 72; 211-2 ¶ 72.) Star

received certain rebates and incentives, including trips, based on sales

volume. (Dkts. 195-2 ¶ 74; 211-2 ¶ 74.)       Star earned several incentive

trips with Republic. (Dkts. 195-2 ¶ 75; 211-2 ¶ 75.) Defendant Hudda

got to know other Republic buyers through these trips. (Dkts. 195-2 ¶ 77;

211-2 ¶ 77.)

        In 2016, Defendants terminated Star’s exclusive relationship with

Plaintiffs so it could carry other cigarette paper brands. (Dkts. 195-2

¶ 78; 211-2 ¶ 78; 211-1 ¶ 7; 224 ¶ 7.) Defendant Hudda made that

decision. (Dkts. 188-1 at 29:12–16, 103:23–24; 195-2 ¶ 98; 211-2 ¶ 98.)



                                      14
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 15 of 64




Starr continued purchasing TOP® and JOB® papers from Plaintiffs as a

non-exclusive direct-buying customer. (Dkts. 195-2 ¶ 78; 211-2 ¶ 78; 211-

1 ¶ 7; 224 ¶ 7.) In February 2019, Star enrolled in Plaintiffs’ travel

program and remained eligible for incentive trips based on its purchases

from Plaintiffs. (Dkts. 211-1 ¶ 11; 224 ¶ 11.) As a non-exclusive direct

buyer, it also received certain discounts. (Dkts. 211-1 ¶ 12; 224 ¶ 12.)

     In the period from January 2012 to May 2019, Star purchased

nearly $3.5 million worth of TOP® and JOB® cigarette papers from

Republic. (Dkts. 195-2 ¶ 80; 211-2 ¶ 80.) Star typically sold through most

of its TOP® and JOB® inventory within two weeks. (Dkts. 195-2 ¶ 81;

211-2 ¶ 81; 211-1 ¶ 15; 224 ¶ 15.)       Customers would ask Star for

promotional “jars” of JOB® papers that only exclusive customers could

buy from Plaintiff Republic. (Dkts. 195-2 ¶ 82; 211-2 ¶ 82.) Star testified

that the ability to purchase those exclusive promotional products was one

of the main benefits of being an exclusive Republic customer, although

Defendant Hudda was unaware of that benefit until he terminated his

exclusive arrangement with Plaintiffs. (Dkts. 195-2 ¶ 83; 211-2 ¶ 83; 188-

1 at 109:5–12; 211-1 ¶ 74; 224 ¶ 74.)




                                    15
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 16 of 64




                                                             (Dkts. 195-2

¶ 90; 211-2 ¶ 90; 211-1 ¶ 20; 224 ¶ 20.)6 TN Vape is owned by Third-

Party Defendant Alex Seriana. Paul Hinton, Republic’s broker, knew

Star was purchasing products from sources other than Republic. (Dkts.

211-1 ¶ 34; 224 ¶ 34; 193-1 at 33:10–16.)       As of 2018, Mr. Patton,

Republic’s Regional Sales Manager, was also in contact with Mr. Seriana

via text and purchased product from him.7 (Dkts. 211-1 ¶ 91, at 42–52;

224 ¶ 91.)




6

                                                                It became
one later. (Dkts. 195-2 ¶ 92; 211-2 ¶ 92; 224 ¶ 95; 190-1 at 84:24–85:9.)
TN Vape has never been an exclusive customer of Republic. (Dkts. 195-
2 ¶ 93; 211-2 ¶ 93.)
7 Plaintiffs object to this fact as inadmissible hearsay. (Dkt. 224 ¶ 91.)

While courts cannot rely on inadmissible hearsay to decide a motion for
summary judgment, courts can rely on evidence that can be “reduced to
admissible evidence at trial or reduced to admissible form.” Macuba v.
Deboer, 193 F.3d 1316, 1322–23 (11th Cir. 1999) (quotations omitted).
“The most obvious way to reduce hearsay to admissible form is to call the
declarant to testify at trial.” Lewis v. Residential Mortg. Sols., 800 F.
App’x 830, 834 (11th Cir. 2020). The Court sees no reason why Mr.
Patton or Mr. Seriana could not lay a foundation for these text messages.

                                   16
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 17 of 64




     As its president and owner, Defendant Hudda oversees Star’s

employees and operations and makes some business decisions. (Dkt. 188-

1 at 27:10–25; 28:1–3.) He tries to get involved in big negotiations. (Id.

at 93:24–94:1.) And “most of the time,” he decides which products to

carry. (Id. at 28:21–29:4, 103:5–8.) Based on his roughly 20 years of

experience as a direct Republic customer, Defendant Hudda is familiar

with genuine TOP® and JOB® products and their packaging and can

recognize the Republic logos and trademarks. (Dkts. 195-2 ¶ 97; 211-2

¶ 97.) He has also turned over possibly counterfeit product to a supplier

for investigation. (Dkts. 211-1 ¶ 104; 224 ¶ 104; 188-1 at 252:10–17.)

     The Star warehouse is 110,000 square feet, including a 50,000

square foot showroom. (Dkts. 195-2 ¶ 64; 211-2 ¶ 64.) Mr. Hinton visited

the warehouse once a week without giving notice. (Dkts. 211-1 ¶ 32; 224

¶ 32; 193-1 at 36:25–37:3, 40:9–13.) No one ever told him certain areas

were off limits or prevented him from inspecting any product. (Dkts. 211-

1 ¶ 33; 224 ¶ 33; 193-1 at 39:17–40:7.)      Mr. Hinton never saw any

products he thought were counterfeit. But he was not trained at the time

to identify such product. (Dkts. 211-1 ¶¶ 36, 84; 224 ¶¶ 36, 84; 193-1 at

43:6–22.)   Mr. Sierra, Plaintiffs’ Regional Zone Manager for the



                                   17
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 18 of 64




Southeast, also testified he never saw any products that looked

suspicious or counterfeit when he was at the Star warehouse. But he also

had no training about how to recognize counterfeit items. (Dkts. 211-1

¶ 38; 224 ¶ 38; 189-1 at 45:24–46:2, 51:9–12.)

     E.    Defendants’ Sales of Allegedly Counterfeit Products

     Plaintiffs often discovered counterfeit cigarette papers bearing the

TOP® and JOB® marks being sold in the same channels as authentic

TOP® and JOB® products.             (Dkts. 195-2 ¶ 51; 211-2 ¶ 51.)

Manufacturers of counterfeit cigarette papers have become adept at

copying Plaintiffs’ TOP® and JOB® marks and product packaging.

(Dkts. 195-2 ¶ 54; 211-2 ¶ 54.)            Plaintiffs thus maintain an

anti-counterfeiting program.8 (Dkts. 195-2 ¶ 55; 211-2 ¶ 55.) As part of

this, Plaintiffs use private investigators to investigate tips of counterfeit

merchandise, coordinate with law enforcement to seize that merchandise,

and publicize their efforts. (Dkts. 195-2 ¶¶ 56–58; 211-2 ¶¶ 56–58.)




8 Defendants dispute that Plaintiffs’ anti-counterfeiting program is
adequate to protect against violations and infringements of the TOP®
and JOB® marks. (Dkt. 211-2 ¶ 55.) To the extent the fact has such
implication, the Court draws all inferences in Defendants’ favor.

                                     18
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 19 of 64




Plaintiffs also file lawsuits around the country to protect their

trademarks. (Dkts. 195-2 ¶ 59; 211-2 ¶ 59.)

     Star has offered and sold counterfeit products bearing the TOP®

and JOB® marks. (Dkts. 195-2 ¶ 102; 211-2 ¶ 102.) In January 2019,

Plaintiffs received a tip that Star was potentially selling counterfeit

TOP® and JOB® products.9 (Dkts. 195-2 ¶ 103; 211-2 ¶ 103.) Over the

next several months, Victor Hartman, one of Plaintiffs’ investigators,

supervised three undercover purchases of TOP® and/or JOB® cigarette

papers at the Star warehouse by a confidential source. (Dkts. 195-2

¶¶ 104–138; 211-2 ¶¶ 104–138.)           In each instance, Mr. Hartman

completed a chain of custody form and shipped samples of the items

purchased to France for testing.10 (Dkts. 195-2 ¶¶ 111, 125, 139; 211-2


9 Defendants deny the tip was meritorious. (Dkt. 211-2 ¶ 103.) To the
extent the fact has any such implication, the Court draws all inferences
in Defendants’ favor. Defendants also assert that before the 2019 tip,
Plaintiffs’ agents received other tips that Star was a source of counterfeit
goods in the marketplace. (Dkts. 211-1 ¶ 39; 224 ¶ 39; 193-1 at 145; 189-
1 at 195.) Defendants also contend that, as of February 2018, Plaintiffs
were aware of counterfeit items being sold by a “jobber” in the
Nashville/Knoxville area. (Dkts. 211-1 ¶ 90, at 39–40; 224 ¶ 90.)
10 At Plaintiffs’ laboratory, the process used by Plaintiffs’ trained

technicians to determine whether a product is counterfeit is methodical,
standardized, and in accordance with best practices. (Dkts. 195-2 ¶ 112;
211-2 ¶ 112.)


                                    19
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 20 of 64




¶¶ 111, 125, 139.) And, in each instance,

                                 (Dkts. 195-2 ¶¶ 116, 136, 128, 130, 140,

142, 144; 211-2 ¶¶ 116, 136, 128, 130, 140, 142, 144.) Likewise, in each

instance,

                 (Dkts. 195-2 ¶¶ 117, 127, 129, 131, 141, 143, 145; 211-2

¶¶ 117, 127, 129, 131, 141, 143, 145.) Some of the booklets purchased

from Star by Plaintiffs’ confidential source tested genuine. (Dkts. 211-2

¶¶ 116, 126, 128, 130, 158–60; 211-1 ¶ 44; 190-1 at 479, 485, 499–500,

509; 190-2 at 80.)

     In April 2019, Plaintiffs coordinated with one of their customers to

buy even larger quantities of TOP® and JOB® papers from Star. (Dkts.

195-2 ¶ 146; 211-2 ¶ 146.) Plaintiffs’ counsel sent the samples to France




(Dkts. 195-2 ¶ 113; 211-2 ¶ 113.)

                                    (Dkts. 195-2 ¶ 114; 211-2 ¶ 114.)



               (Dkts. 195-2 ¶ 115; 211-2 ¶ 115.)

                                    20
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 21 of 64




for testing. (Dkts. 195-2 ¶ 148; 211-2 ¶ 148.)



             (Dkts. 195-2 ¶¶ 149–52; 211-2 ¶¶ 149–52.)

     In April 2019, Plaintiffs began working with the DeKalb County

Police Department to obtain a criminal search warrant for Star’s

warehouse. (Dkts. 195-2 ¶ 154; 211-2 ¶ 154.) As part of this, one of

Plaintiffs’ investigators worked with police to purchase TOP® and JOB®

products from Star on May 7, 2019. (Dkts. 195-2 ¶ 155; 211-2 ¶ 155.)



             (Dkts. 195-2 ¶¶ 158–60; 211-2 ¶¶ 158–60.)

     On May 14, 2019, police (with Plaintiffs’ investigator) executed the

search warrant. (Dkts. 195-2 ¶ 162; 211-2 ¶ 162.) Sachin Lele, Plaintiffs’

General Counsel, and Mr. Malacsina, its Vice President of Marketing,

were present to identify Plaintiffs’ products and/or potential counterfeit

products.   (Dkts. 195-2 ¶ 163; 211-2 ¶ 163.)        Police seized many

products.11 (Dkts. 195-2 ¶ 164; 211-2 ¶ 164.) They labeled each item with

the location and product. (Dkts. 195-2 ¶ 167; 211-2 ¶ 167.) Plaintiffs’


11The parties argue about the exact products seized, including as to
whether Star ever purchased so-called “100-count TOP jars.” (Dkts.
195-2 ¶¶ 164, 172; 211-2 ¶¶ 164, 172.) This disagreement is immaterial.

                                   21
       Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 22 of 64




investigator then sent samples to France for testing.          (Dkts. 195-2

¶¶ 168–69; 211-2 ¶¶ 168–69.)

                                    (Dkts. 195-2 ¶¶ 171–78; 211-2 ¶¶ 171–

78.)

       The allegedly counterfeit products from the four undercover

purchases and the seizure appeared to be genuine. (Dkts. 195-2 ¶ 179;

211-2 ¶ 179.)     Defendants testified that the TOP- and JOB-brand

products obtained from Star and confirmed to be counterfeit were likely

purchased from TN Vape and Birmingham Wholesale. (Dkts. 195-2 ¶ 94;

211-2 ¶ 94.) Indeed, within a month of being served with this lawsuit,

Defendants provided information to Plaintiffs showing Defendants

purchased the products at issue from Birmingham Wholesale and TN

Vape. (Dkts. 211-1 ¶¶ 93, 61–63; 224 ¶ 93.) After the raid, Star also

returned remaining products it had purchased from Birmingham

Wholesale. (Dkts. 211-1 ¶ 58; 224 ¶ 58; 188-6 at 11.)




                                     22
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 23 of 64




                                        12   (Dkts. 195-2 ¶ 95; 211-2 ¶ 95.)

     F.      Harm and Confusion

     The counterfeit cigarette papers bearing the TOP® and JOB®

marks sold by Defendants are of lesser quality than Plaintiffs’ genuine

papers. (Dkts. 195-2 ¶ 181; 211-2 ¶ 181.) Top is a long-time signatory in

good standing of the Master Settlement Agreement between the

Attorneys General of the numerous settling states and participating

manufacturers of tobacco products. (Dkts. 195-2 ¶ 182; 211-2 ¶ 182.)

Republic abides by the market restrictions of that agreement.            (Id.)

Plaintiffs have taken steps to ensure their products comply with

applicable   laws   and   regulations   regarding     the   marketing    and

manufacturing of smokers’ articles. (Dkts. 195-2 ¶ 183; 211-2 ¶ 183.)

Plaintiffs have submitted all their products to and registered their


12The parties dispute the exact number of each jar sold. (Dkts. 195-2
¶ 95; 211-2 ¶ 95.) That is immaterial, at least for now. The figures
discussed may also include genuine products sold and do not account for
Defendant Star’s profit margin. (Dkts. 211-1 ¶¶ 98–101; 224 ¶¶ 98–101.)
Again, not currently material.

                                   23
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 24 of 64




ingredients with the FDA pursuant to the Family Smoking Prevention

and Tobacco Control Act. (Dkts. 195-2 ¶ 184; 211-2 ¶ 184.)

     The counterfeit papers contain unknown and unapproved

components (like glues and additives) that may be harmful to consumers.

(Dkts. 195-2 ¶ 186; 211-2 ¶ 186.) Any association between Plaintiffs’

trademarks and Defendants’ counterfeit products undermines the

goodwill and standing of Plaintiffs and their products to the public and

regulators. (Dkts. 195-2 ¶ 187; 211-2 ¶ 187.)

     When Plaintiffs can obtain papers subject to a customer complaint,

Plaintiffs test them to see if they are counterfeit. (Dkts. 195-2 ¶ 189;

211-2 ¶ 189.) Because the product packaging of counterfeit goods so

closely mimics the genuine product packaging and TOP® and JOB®

marks associated with Plaintiffs’ genuine products, consumers who

purchase these substandard products believe they are authentic and

attribute the defects and inferior quality to Plaintiffs—not to Defendants

or the unauthorized manufacturer trafficking in such goods.13 (Dkts.

195-2 ¶ 190; 211-2 ¶ 190.) Such reputational harms are incalculable.


13To the extent this fact implies the allegedly counterfeit products did
not appear genuine to Defendants, the Court draws all inferences in
Defendants’ favor. (Dkt. 211-2 ¶ 190.)

                                   24
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 25 of 64




(Id.) Based on the chemical, visual, and physical differences between

authentic TOP® and JOB® papers and the samples obtained in the

undercover purchases and seizure, Republic Technologies’ technicians

were able to confirm some of those samples are counterfeit. (Dkts. 195-2

¶ 197; 211-2 ¶ 197.)

     G.       The Lawsuit

     Plaintiffs sued Defendants for their involvement in the purchase,

sale, and distribution of counterfeit papers. (Dkt. 88.) They asserted

claims under the Lanham Act, 15 U.S.C. § 1051 et seq., for trafficking in

counterfeit    goods,   federal   trademark   infringement,   and   unfair

competition and false design origin.      They also asserted claims for

Georgia statutory unfair competition under O.C.G.A. §§ 23-2-55 et seq;

deceptive trade practices under O.C.G.A. §§ 10-1-372 et seq.; common law

trademark infringement; common law unfair competition; and common

law unjust enrichment. (Id. at 23–40.) Plaintiffs also requested entry of

a permanent injunction against Defendants. (Id. at 41–42.)

     Plaintiffs move for partial summary judgment as to liability,

arguing a trial is necessary only to determine willfulness, exceptionality,

damages, and fees. (Dkt. 186.) Defendants responded, arguing material



                                     25
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 26 of 64




disputed facts exist as to (1) likelihood of confusion, (2) whether Plaintiffs’

claims are barred by acquiescence, laches, and unclean hands;

(3) Defendant Hudda’s individual liability; and (4) the need for a

permanent injunction. (Dkt. 204.)

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

it “might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999) (citing

Anderson, 477 U.S. at 248). A factual dispute is genuine “if the evidence

is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. at 1361 (citing Anderson, 477 U.S. at 248).

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The nonmoving party then has

the burden of showing that summary judgment is improper by coming



                                      26
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 27 of 64




forward with “specific facts” showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Fed. R.

Civ. P. 56(e)). Ultimately, there is no “genuine issue for trial” when “the

record taken as a whole could not lead a rational trier of fact to find for

the non-moving party.” Id. “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48

(emphasis in original).

     Throughout its analysis, the Court must “resolve all reasonable

doubts about the facts in favor of the non-movant[] and draw all

justifiable inferences in his or her favor.” Fitzpatrick v. City of Atlanta,

2 F.3d 1112, 1115 (11th Cir. 1993) (quoting United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)). “It is not

the court’s role to weigh conflicting evidence or to make credibility

determinations; the non-movant’s evidence is to be accepted for purposes

of summary judgment.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

742 (11th Cir. 1996).




                                    27
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 28 of 64




III. Discussion

     A.    Infringement

     Claims for federal counterfeiting and trademark infringement, 15

U.S.C. § 1151, and for unfair competition and false designation of origin

(based upon trademark violation), 15 U.S.C. § 1125(a)(1), have the same

elements. See Tally-Ho, Inc. v. Coast Cmty. Coll. Dist., 889 F.2d 1018,

1026 n.14 (11th Cir. 1989); see also Savannah Coll. of Art & Design, Inc.

v. Sportswear, Inc., 872 F.3d 1256, 1261 (11th Cir. 2017) (“We, like other

circuits, often blur the lines between [Lanham Act infringement] claims

and [Lanham Act false designation of origin] claims because recovery

under both generally turns on the confusion analysis.”). To prove either

form of a Lanham Act violation, Plaintiffs must show: (1) they own valid

marks entitled to protection, (2) Defendants used Plaintiffs’ marks in

commerce, and (3) Defendants’ marks are likely to cause consumer

confusion. Davidoff & CIE, S.A., 263 F.3d at 1301. The same elements

govern Plaintiffs’ claims for violations of Georgia’s Unfair Competition

Statute, Georgia’s Uniform Deceptive Trade Practices Act, and common

law trademark infringement and unfair competition. Optimum Techs.,

Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1248 n.11 (11th



                                   28
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 29 of 64




Cir. 2007) (“[T]he analysis of a Georgia unfair competition claim is

‘co-extensive’ with the analysis of a Lanham Act claim.”); Kason Indus.,

Inc. v. Component Hardware Grp., Inc., 120 F.3d 1199, 1203 (11th Cir.

1997) (“It should be apparent that § 43(a) of the Lanham Act and

§ 10-1-372(a)(2) of the UDTPA provide analogous causes of action

governed by the same standard.”); Univ. of Ga. Athletic Ass’n v. Laite, 756

F.2d 1535, 1539 n.11 (11th Cir. 1985) (“[T]he standards governing most

of the claims under Georgia law are similar, if not identical, to those

under the Lanham Act.”).

           1.    Defendant Star’s Liability

     Plaintiffs have produced evidence showing they own protectable

trademarks in JOB® and TOP®, and Defendants do not challenge that

assertion. (Dkts. 195-2 ¶¶ 18, 21; 211-2 ¶¶ 18, 21.) Plaintiffs have also

produced evidence Defendants used their marks in commerce. (Dkts.

195-2 ¶¶ 102, 104–11, 116–17, 124–31, 138–45, 147–52, 156, 158–60;

211-2 ¶¶ 102, 104–11, 116–17, 124–31, 138–45, 147–52, 156, 158–60.)

Defendants do not challenge that either.14 (See generally Dkt. 204.) The


14“There is no burden upon the district court to distill every potential
argument that could be made based upon the materials before it on


                                    29
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 30 of 64




parties thus agree no genuine issue of material fact exists as to the first

two elements. Only the third–likelihood of consumer confusion—is at

issue. While Defendants admit the counterfeit products appeared

genuine, they argue Plaintiffs’ declarations alleging likelihood of

confusion contain generalized and conclusory statements and that the

evidence contains disputed facts about their intent. (Dkts. 195-2 ¶ 179;

211-2 ¶ 179; 204 at 18.)

     In a typical trademark infringement case, the Eleventh Circuit

applies a seven-factor balancing test to assess whether a likelihood of

confusion exists. See Tana v. Dantanna’s, 611 F.3d 767, 774–75 (11th

Cir. 2010). The Eleventh Circuit test evaluates: (1) strength of the mark

alleged to have been infringed; (2) similarity of the infringed and

infringing marks; (3) similarity between the goods and services offered

under the two marks; (4) similarity of the actual sales methods used by

the holders of the marks, such as their sales outlets and customer base;



summary judgment.” Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587,
599 (11th Cir. 1995) (citing Blue Cross & Blue Shield v. Weitz, 913 F.2d
1544, 1550 (11th Cir. 1990)). “Rather, the onus is upon the parties to
formulate arguments; grounds alleged in the complaint but not relied
upon in summary judgment are deemed abandoned.” Id. (citing Rd.
Sprinkler Fitters Local Union No. 669 v. Indep. Sprinkler Corp., 10 F.3d
1563, 1568 (11th Cir. 1994)).

                                    30
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 31 of 64




(5) similarity of advertising methods; (6) intent of the alleged infringer to

misappropriate the proprietor’s goodwill; and (7) the existence and extent

of actual confusion in the consuming public. Id. “In applying this test,

no single factor is dispositive, but greater weight is given to the type of

mark and evidence of actual confusion.” Atlanta Allergy and Asthma

Clinic, P.A. v. Allergy & Asthma of Atlanta, LLC, 685 F. Supp. 2d 1360,

1377 (N.D Ga. 2010).

     The application of this test here dispels any dispute as to whether

there is a likelihood of confusion.        First, Plaintiffs’ longstanding,

continuous use of the TOP and JOB marks for 100+ years, coupled with

millions of dollars in advertising and sales under the marks enhances

their strength. (Dkts. 195-2 ¶¶ 11–14, 30; 211-2 ¶¶ 11–14, 30.) Plaintiffs

also sell genuine TOP® and JOB® cigarette papers to several customers

in the Atlanta area where Star is located. (Dkts. 195-2 ¶ 16; 211-2 ¶ 16.)

Second, Defendants offered and sold counterfeit papers using identical

marks, which Defendants admit appeared genuine. (Dkts. 195-2 ¶ 179;

211-2 ¶ 179.) Third, Defendants used Plaintiffs’ mark to sell nearly

identical products—cigarette papers. (Dkts. 195-2 ¶¶ 31, 66; 211-2 ¶¶

31, 66.)   Fourth, Defendants’ and Plaintiffs’ customers are nearly



                                     31
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 32 of 64




identical (retailers and wholesalers). (Dkts. 195-2 ¶¶ 29, 60; 211-2 ¶¶ 29,

60.) Fifth, both Plaintiffs and Defendants advertise through attendance

at trade shows and print advertising. (Dkts. 195-2 ¶¶ 30, 68; 211-2 ¶¶

30; 68.) Sixth, the marks used in Defendants’ products are virtually

identical to the genuine marks. See Vineyard Vines, LLC v. Outlet Tent

Sales, LLC, No. 3:19-cv-36, 2019 WL 8277260, at *4–6 (N.D. Ga. Sept. 10,

2019) (finding likelihood of confusion where defendants used plaintiffs’

actual marks); Chanel, Inc. v. Bryan, No. 1:07-CV-225, 2008 WL

11336327, at *4 (N.D. Ga. Nov. 18, 2008) (“Given that the marks used in

Defendant’s products are virtually identical to the Chanel Marks . . .

Plaintiff has presented a compelling case” of likely confusion). While

there is a dispute about whether Defendants copied Plaintiffs’ marks to

confuse potential buyers—that is Defendants’ intent to misappropriate

Plaintiffs’ goodwill—the other factors weigh in Plaintiffs’ favor. Based

on the foregoing analysis, the only reasonable conclusion is that

Defendants’ sale of counterfeit products likely confused consumers.

“Although not all factors of the likelihood of confusion test conclusively

point to a likelihood of confusion in this case, it nonetheless would be

unreasonable not to conclude on the basis of the analysis of the factors in



                                    32
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 33 of 64




toto that the likelihood of confusion was very strong.” Churchill Downs

Inc. v. Commemorative Derby Promotions, Inc., No. 1:12-cv-517, 2013 WL

5350830, at *11 (N.D. Ga. Sept. 23, 2013) (emphasis in original).

Consumers would likely have believed Plaintiffs approved or produced

Defendants’ products.

     Although Plaintiffs have shown an absence of genuine dispute that

they own valid marks entitled to protection, Defendants used Plaintiffs’

marks in commerce, and Defendants’ counterfeit marks are likely to

cause consumer confusion, Defendants argue Plaintiffs are not entitled

to summary judgment because there are factual issues (1) “as to the

counterfeit nature of the products” and “intent” and (2) on Defendants’

laches, acquiescence, and unclean hands affirmative defenses. (Dkt. 204

at 2, 18, 23–26.)

     Defendants contend there are factual disputes as to what is and is

not counterfeit. (Id. at 3.) They argue one of Plaintiffs’ “experts” (Mr.

Malacsina) identified certain papers as counterfeit, when the lab

ultimately determined they are was genuine. (Id.) Defendants assert

“[t]his greatly weighs against Plaintiffs’ argument that Defendants

‘should have known’ the papers were counterfeit.” (Id.) But Plaintiffs



                                   33
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 34 of 64




provided sufficient evidence to confirm Defendants sold counterfeit

papers. (Dkts. 195-2 ¶¶ 94, 102, 116–17, 126–31, 140–45, 149–52, 158–

60, 171, 173–78, 197; 211-2 ¶¶ 94, 102, 116–17, 126–31, 140–45, 149–52,

158–60, 171, 173–78, 197.) Their contention that some seized products

were visually identified as potentially counterfeit but later tested as

genuine does not cancel out the evidence that some products tested as

counterfeit. Mr. Malacsina’s misidentification of some products thus does

not preclude summary judgment. Ms. Rosarde’s and Ms. Teisseyre’s

reports confirm some of Defendants’ products are counterfeit. The Court

also notes Mr. Malacsina, Ms. Rosarde, and Ms. Teisseyre all agreed that

certain products are counterfeit. The quantity of counterfeit products

may go to damages. But in the light of the undisputed evidence that

Defendants sold counterfeit products, a disagreement as to the extent of

the infringement does not preclude summary judgment.

     Defendants also try to create a dispute by alleging they did not

know the products were counterfeit. But it is well-settled that “under the

Lanham Act, sellers of counterfeit products bear strict liability.” River

Light V, L.P. v. Tanaka, No. 17-22843, 2018 WL 5778234, at *7 (S.D. Fla.

Nov. 2, 2018). “Good faith is not a defense to trademark infringement.”



                                   34
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 35 of 64




Fuji Photo Film Co., Inc. v. Shinohara Shoji Kabushiki Kaisha, 754 F.2d

591, 596 (5th Cir. 1985). Defendants’ contentions about their innocent

intentions are irrelevant to their liability.

      Defendants argue Plaintiffs are not entitled to summary judgment

because there are material disputed facts about their affirmative

defenses—acquiescence, laches, and unclean hands. (Dkt. 204 at 23–26.)

Because a defendant bears the burden of proof on any affirmative

defenses at trial, Thorsteinsson v. M/V Drangur, 891 F.2d 1547, 1550–

51 (11th Cir. 1990), on a plaintiff’s motion for summary judgment, the

defendant bears the initial burden of showing that the affirmative

defense is applicable. Weitz, 913 F.2d at 1552; see also Johnson v. Bd. of

Regents of Univ. of Ga., 263 F.3d 1234, 1264 (11th Cir. 2001) (finding

because the plaintiffs moved for final summary judgment, it was

incumbent on the intervenors to respond by raising any and all defenses

they felt precluded judgment in the plaintiffs’ favor).      Upon such a

showing, the burden shifts to plaintiff regarding that affirmative defense.

Weitz, 913 F.2d at 1552 n.13.




                                     35
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 36 of 64




                 a.   Laches

     Estoppel by laches may be raised as an equitable defense to

trademark infringement when a party has unreasonably delayed in

bringing its claims. Kason, 120 F.3d at 1203. To prevail on this defense,

Defendants must show: “(1) a delay in asserting a right or a claim; (2)

that the delay was not excusable; and (3) that there was undue prejudice

to the party against whom the claim is asserted.” Id. (citing AmBrit. Inc.

v. Kraft, Inc., 812 F.2d 1531, 1545 (11th Cir. 1986)). The test for laches

is flexible, “requiring a careful examination of both the delay and the

prejudice caused by that delay.” See Conagra, Inc. v. Singleton, 743 F.2d

1508, 1517 (11th Cir. 1984).    “Laches is invoked when the delay in

commencing a lawsuit exceeds the statute of limitation for an analogous

state law claim, which for this trademark action is the four-year

limitation period applied to an action under the Georgia Deceptive Trade

Practices Act.” Groucho’s Franchise Sys., LLC v. Grouchy’s Deli, Inc., 683

F. App’x 826, 829 (11th Cir. 2017). “Delay is measured from the time the

plaintiff knew or should have known that it had a provable claim for

infringement, but it is under no obligation to sue until the likelihood of

confusion looms large.”     Buccellati Holding Italia SPA v. Laura



                                   36
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 37 of 64




Buccellati, LLC, 5 F. Supp. 3d 1368, 1375 (S.D. Fla. 2014) (citing Kason,

120 F.3d at 1206). Courts weigh the amount of prejudice defendants

suffer against the public interest in avoiding confusion. See id. (citing

Conagra, 743 F.2d at 1517).

     There is a dispute as to the first element—delay.         Defendants

suggest the notice period began in early 2018. (Dkts. 211-1 ¶¶ 39, 90, at

39–40; 224 ¶¶ 39, 90; 193-1 at 145; 189-1 at 195.) Plaintiffs suggest the

period began in January 2019.        (Dkts. 195-2 ¶ 103; 211-2 ¶ 103.)

Plaintiffs filed this action on May 15, 2019.      (Dkt. 1.)   Even using

Defendants’ date as the starting point, Plaintiffs filed their complaint

less than one and a half years after receiving notice of Defendants’

counterfeiting activities—well within the four-year limitation period.

There is thus a “strong presumption . . . that laches is inapplicable.”

Angel Flight of Ga., Inc. v. Angel Flight SE, Inc., 424 F. Supp. 2d 1366,

1370 n.5 (N.D. Ga. 2006) (“Angel Flight”). But because there is only a

presumption, the Court addresses the other two elements—unexcusable

delay and undue prejudice.

     In determining whether delay is “excusable,” a court must not “limit

itself solely to a raw calculation of the time period . . . the court should



                                    37
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 38 of 64




also examine the reasons for any delay.” SunAmerica Corp. v. Sun Life

Assur. Co. of Canada, 77 F.3d 1325, 1345 (11th Cir. 1996) (Birch, J.,

concurring) (emphasis in original). Plaintiffs contend that, upon receipt

of the January 2019 tip, they promptly investigated the claim, conducted

test buys, performed laboratory testing, and cooperated with the police

investigation and raid.    (Dkt. 223 at 17–18.)     While the delay from

January 2019 through May 2019 may be deemed excusable, both parties

fail to account for all of 2018.     Under the doctrine of progressive

encroachment, “delay is to be measured from the time at which the

plaintiff knows or should know she has a provable claim for

infringement.” Kason, 120 F.3d at 1206; see also 6 J. Thomas McCarthy,

McCarthy on Trademarks and Unfair Competition § 31.19 (4th ed. 1997)

(“The senior user has no obligation to sue until the likelihood of confusion

looms large. . . .”) (quotations omitted). Because there is no evidence of

what occurred during 2018, the Court cannot determine when Plaintiffs

knew or should have known they had a provable claim. The Court agrees

there is thus a genuine dispute on whether Plaintiffs’ delay was

excusable.




                                    38
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 39 of 64




     Defendants are nevertheless entitled to summary judgment

because Defendants have presented no evidence of undue prejudice. See

Tim Hortons USA, Inc. v. Tims Milner LLC, No. 18-cv-24152, 2019 WL

7376733, at *8 (S.D. Fla. Oct. 17, 2019) (finding the plaintiffs entitled to

partial summary judgment as to liability in part because the defendants

did not offer evidence to support their affirmative defense); Off. of Thrift

Supervision v. Paul, 985 F. Supp. 1465, 1470 (S.D. Fla. 1997)

(“[S]ummary judgment is appropriate where the defendant fails to come

forward with evidence sufficient to dispute an element of the plaintiff’s

case or to support an affirmative defense.”) (citing Riberglass, Inc. v.

Techni-Glass Indus., Inc., 804 F.2d 1577, 1580 (11th Cir. 1986) (affirming

summary judgment for plaintiff), reh’g granted and rev’d on other

grounds, 811 F.2d 565 (11th Cir. 1987)).

     “Two     general   categories   of   prejudice   may   flow   from    an

unreasonable delay: prejudice at trial due to loss of evidence or memory

of witnesses, and economic prejudice based on loss of time or money or

foregone    opportunity.”    Bridgestone/Firestone     Research,    Inc.   v.

Automobile Club De L’Quest De La France, 245 F.3d 1359, 1362 (Fed. Cir.

2001). Defendants argue they suffered undue prejudice because they



                                     39
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 40 of 64




continued to buy the pertinent products, believing they were genuine.15

(Dkt. 204 at 24.) The Court, persuaded by authority from the Third

Circuit and Middle District of Florida, finds a defendant’s continued sale

of infringing goods during a period of delay does not constitute undue

prejudice. See Jenn-Air Corp. v. Penn Ventilator Co., Inc., 464 F.2d 48,

49–50 (3rd Cir. 1972) (holding no prejudice occurred where “all that

happened to [the defendant] was its continuance of counterfeiting and

selling its infringing products”); Alfred Dunhill of London, Inc. v. Kasser

Distillers Prods. Corp., 350 F. Supp. 1341, 1368 (E.D. Pa. 1972) (“[T]he

defendant has suffered no prejudice where nothing more is shown than

that it has continued to sell the infringing product for the period in

question.”); Ford Motor Co. v. O.E. Wheel Distributors, LLC, 868 F. Supp.

2d 1350, 1366 (M.D. Fla. 2012) (“[M]ere expenditures in promoting,

advertising, and/or selling an infringing mark does not constitute undue




15Defendants cite no evidence for their assertion of undue prejudice.
They simply make the conclusory statement that “Plaintiffs’ actions
prejudiced Defendants. Defendants continued to buy the Pertinent
Products, believing they were genuine.” (Dkt. 204 at 24.) That is not
enough.

                                    40
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 41 of 64




prejudice for the purpose of laches.”). Defendants have thus failed to

present a dispute of fact about undue prejudice.16

                 b.   Acquiescence

     Acquiescence is an “equitable defense that denotes active consent

by a senior user to another’s use of the mark.” SunAmerica, 77 F.3d at

1334 (citation omitted). The elements of this defense are “(1) the senior

user actively represented that it would not assert a right or a claim; (2)

the delay between the active representation and assertion of the right or

claim was not excusable; and (3) the delay caused the defendant undue

prejudice.” Id. “The difference between acquiescence and laches is that

laches denotes passive consent and acquiescence denotes active consent.”

Coach House Rest., Inc. v. Coach & Six Rests., Inc., 934 F.2d 1551, 1558

(11th Cir. 1991); see also ProFitness Physical Therapy Ctr. v. Pro-Fit

Orthopedic and Sports Physical Therapy P.C., 314 F.3d 62, 67–68 (2nd

2002) (“Although ‘both acquiescence and laches connote consent by the


16 The existence of laches, even if proven, would not prevent the issuance
of injunctive relief to prevent further acts of trademark infringement.
Even in cases where laches bars a suit for damages due to inequity to the
infringer, the Court may still grant injunctive relief to avoid “putting a
judicial stamp of approval on conduct which will confuse customers.” 6
J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition
§ 31.10 (4th ed. 1997).

                                   41
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 42 of 64




owner to an infringing use of his mark, acquiescence implies active

consent, while laches implies a merely passive consent.’” (quoting Sara

Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 460, 462 (4th Cir. 1996))).

Active consent does not mean an explicit promise not to sue. Rather, “[i]t

only requires ‘conduct on the plaintiff’s part that amounted to an

assurance to the defendant, express or implied, that plaintiff would not

assert his trademark rights against the defendant.’” Univ. of Ala. Bd. of

Trustees v. New Life Art, Inc., 683 F.3d 1266, 1282 (11th Cir. 2012)

(quoting Creative Gifts, Inc. v. UFO, 235 F.3d 540, 547–48 (10th Cir.

2000).   “Given the strong interest in preventing public confusion,

however, a plaintiff’s apparent acquiescence . . . does not necessarily bar

relief.” ProFitness Physical Therapy, 314 F.3d at 68. “When inevitable

confusion occurs in the marketplace due to unrestricted dual use of a

trademark, the paramount value of the public interest demands some

adjustment to the status quo,” even in cases involving acquiescence.

SunAmerica, 77 F.3d at 1337; see also Coach House Rest., 934 F.2d at

1564 (“[I]f there is an inevitability of confusion, [a] petitioner's law suit

may be revived from estoppel”).




                                     42
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 43 of 64




     Defendants contend a jury could conclude Plaintiffs led Star to

believe the papers Star bought and sold from TN Vape and Birmingham

Wholesale were authentic because Plaintiffs’ agents visited their

warehouse regularly and never identified any counterfeit or suspicious

papers. (Dkts. 204 at 24; 211-1 ¶¶ 11, 18, 32–33, 36, 38, 80, 102; 224 ¶¶

11, 18, 32–33, 36, 38, 80, 102.) Perhaps. The Court, however, is unwilling

to find the particular evidence before it sufficient to raise an issue of

material fact as to active representation, given the undisputed evidence

that distinguishing between counterfeit and genuine papers is extremely

difficult and that neither Mr. Hinton nor Mr. Sierra were trained to make

such a determination, particularly in the absence of evidence as to the

purpose of their inspection or Defendants’ understanding as to whether

they were inspecting products for authenticity purposes. The Court need

not rule absolutely on this issue because, as already explained,

Defendants have failed to raise a material dispute as to prejudice.

     And even if an issue of material fact existed as to acquiescence, that

defense would not prevent injunctive relief.      “Upon a showing that

‘inevitable confusion’ arises from the continued dual use of the marks, a

senior user’s claim may be revived from estoppel.” SunAmerica, 77 F.3d



                                   43
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 44 of 64




at 1334; see also Angel Flight of Ga., Inc. v. Angel Flight Am., Inc., 522

F.3d 1200, 1208 (11th Cir. 2008) (“Angel Flight II”) (“Laches and

acquiescence are inapplicable to the facts of this case because the public

is confused. . . . Laches or acquiescence do not preclude the Court’s

issuance of an injunction to prevent further acts of trademark confusion

by [defendants].”). The standard for finding an inevitability of confusion

is “an increment higher” than the standard for finding a likelihood of

confusion. Coach House Rest., 934 F.2d at 1564.

     It is met here. There can be no question that confusion is inevitable.

Defendants, including one of the largest wholesalers of cigarette papers

in the Southeast and someone who has been the sole owner of that

business for 14 years, repeatedly admit the counterfeit goods appeared

genuine. (Dkts. 211-1 ¶¶ 78, 80–81; 211-2 ¶¶ 6, 61, 66, 97, 179, 190.)

Defendants further admit “the testimony from all of the wholesalers in

this action was that they could not tell the products were counterfeit” and

a lab analysis was necessary to identify counterfeit papers. (Dkt. 211-1

¶¶ 78, 81.) “Defendants admit that they, as consumers purchasing the

allegedly counterfeit products, believed them to be genuine.” (Dkt. 211-

2 ¶ 190.) If people in the business with decades of experience contend the



                                    44
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 45 of 64




counterfeit products appear genuine, confusion in the marketplace is

inevitable.   Defendants’ defense of acquiescence thus does not bar

injunctive relief.

                     c.   Unclean Hands

      Proof of “unclean hands” may bar a plaintiff’s claim if the plaintiff

bears responsibility for its own injury. See Bailey v. TitleMax of Ga., Inc.,

776 F.3d 797, 801 (11th Cir. 2015). Generally, “[t]o assert an unclean

hands defense, a defendant must show that (1) the plaintiff’s wrongdoing

is directly related to the claim, and (2) the defendant was personally

injured by the wrongdoing.” Id. (citing Calloway v. Partners Nat’l Health

Plans, 986 F.2d 446, 450–51 (11th Cir. 1993)); see also DS Waters of Am.,

Inc. v. Fontis Water, Inc., No. 1:10-CV-0335, 2012 WL 12873771, at *24

(N.D. Ga. Sept. 13, 2012) (applying the unclean hands doctrine in context

of a Lanham Act claim), amended by, No. 1:10-CV-0335, 2012 WL

12873620, at *24 (N.D. Ga. Dec. 4, 2012). “The defense of unclea[n] hands

applies to a Lanham Act claim and is established by a showing that ‘the

plaintiff’s conduct is inequitable and that the conduct relates to the

subject matter of its claim.’” DS Waters of Am., 2012 WL 12873771, at




                                     45
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 46 of 64




*24 (quoting Campagnolo S.R.L. v. Full Speed Ahead, Inc., 258 F.R.D.

663, 665–66 (W.D. Wash. 2009)). The Supreme Court made clear

     when the owner of a trade-mark applies for an injunction to
     restrain the defendant from injuring his property by making
     false representations to the public, it is essential that the
     plaintiff should not in his trade-mark, or in his
     advertisements and business, be himself guilty of any false or
     misleading representations; that if the plaintiff makes any
     material false statement in connection with the property
     which he seeks to protect, he loses the right to claim the
     assistance of a court of equity; that where any symbol or label
     claimed as a trademark is so constructed or worded as to make
     or contain a distinct assertion which is false, no property can
     be claimed on it, or, in other words, the right to the exclusive
     use of it cannot be maintained.

Shatel Corp. v. Mao Ta Lumber & Yacht Corp., 697 F.2d 1352, 1355 (11th

Cir. 1983) (quoting Worden & Co. v. Ca. Fig Syrup Co., 187 U.S. 516, 528

(1903)).   “[I]n trademark infringement actions, courts have required

clear, convincing evidence of egregious misconduct before invoking the

doctrine of unclean hands.” DS Waters of Am., 2012 WL 12873620, at

*24. “[T]he application of the doctrine of unclean hands in a trademark

case lies within the sound discretion of the district court.”           Ron

Matusalem & Matusa of Fla., Inc. v. Ron Matusalem, Inc., 872 F.2d 1547,

1553 (11th Cir. 1989).




                                   46
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 47 of 64




     Defendants assert several arguments in support of their unclean

hands defense. They argue, for example, that Plaintiffs continued selling

product to Star (and even signed Star up for its rewards program) while

also investigating Star for trademark infringement. (Dkts. 204 at 26.)

Defendants, however, present no evidence they were harmed by this and

no reasonable jury could find an injury from being allowed to purchase

authentic products directly from the manufacturer. See DS Waters of

Am., 2012 WL 12873771, at *24 (“[T]he defendant must show that it was

personally injured by the conduct at issue.”)      The same is true for

allowing Star to participate in the rewards program.

      Defendants also contend Plaintiffs have unclean hands because

they “actively permitted Star to continue to sell infringing products,

presumably hoping to increase Plaintiffs’ damages.” (Dkt. 204 at 26

(emphasis in original).) Defendants fail to argue which actions, taken

while investigating, were egregious. Defendants may be relying (again)

on the fact Mr. Hinton and Mr. Sierra never raised a concern about

counterfeit product.   But (again) neither man identified counterfeit

product or was trained to do so. (Dkts. 211-1 ¶¶ 36, 38; 224 ¶¶ 36, 38;

193-1 at 43:6–18; 189-1 at 45:24–46:2, 51:9–12.) Defendants may also be



                                   47
        Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 48 of 64




relying on their argument Plaintiffs did not react fast enough to the

alleged counterfeiting since they received a tip in February 2018 but did

not sue until May 2019. (Dkts. 211-1 ¶ 39 n.1; 224 ¶ 39; 193-1 at 145;

189-1 at 195.) Defendants, however, also claim no evidence suggests the

February 2018 tip was valid. (Dkt. 211-1 ¶ 39 n.1.) The Court is thus

unsure what action they expected from Plaintiffs.       It is also undisputed

that Plaintiffs began investigating after a January 2019 tip, an action

antithetical to the notion of unclean hands. (Dkts. 195-2 ¶ 104; 211-2 ¶

104.)     See Johnson & Johnson and Lifescan, Inc. v. South Pointe

Wholesale, Inc., No. 08-CV-1297, 2014 WL 12558573, at *29 (E.D. N.Y.

Apr. 4, 2014) (“If plaintiffs learned of counterfeiting and conducted no

investigation, made no report to appropriate regulatory authorities, and

took no responsive measures, defendants’ equitable defenses might well

persuade me to recommend that plaintiffs be denied any recovery.

However, even defendants concede that plaintiffs communicated with

government authorities who were aware of counterfeit test strip

packaging, conducted some investigation of the source of the counterfeits,

and took some remedial measures after discovering the identity of some

of the actors involved in the counterfeiting.”).        Likewise Plaintiffs’



                                      48
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 49 of 64




undercover purchases and cooperation with police involvement do not

suggest egregious conduct.

     No reasonable jury could find from the undisputed evidence

Plaintiffs’ alleged delay in filing suit was so egregious as to warrant a

defense of unclean hands. See Gucci Am., Inc. v. Guess?, Inc., 868 F.

Supp. 2d 207, 256 (S.D. N.Y. 2012) (“While Gucci did not act promptly to

pursue its infringement and dilution claims against Defendants, it

explained that it did not do so because its intellectual property

enforcement budget was consumed by the fight against counterfeiters. I

conclude that this was a tactical choice rather than an ‘unconscionable

act,’ and decline to apply the doctrine of unclean hands to deny Gucci

relief.”); Point 4 Data Corp. v. Tri-State Surgical Supply & Equip., Ltd.,

No. 11-CV-726, 2013 WL 4409434, at *28 (E.D. N.Y. Aug. 2, 2013) (“Even

accepting Tri-State’s theory that plaintiffs caused the delay solely to

increase their DMCA damages, Tri-State cites no cases to establish that

this conduct was so unconscionable as to preclude any recovery

whatsoever       under   the   unclean    hands   doctrine.”)   report   and

recommendation adopted in relevant part by, 2013 WL 5502852 (E.D. NY

Oct. 1, 2013).



                                     49
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 50 of 64




     Finally, Defendants assert “Plaintiffs themselves established

relationships with counterfeiters [Birmingham Wholesale and TN Vape],

further showing their unclean hands.” (Dkt. 204 at 236.) The undisputed

evidence shows Plaintiff established these relationships after the

relevant time. Birmingham Wholesale became an exclusive distributor

after the May 2019 raids and Plaintiffs           with TN Vape after the

case was filed and after TN Vape admitted liability,

       , and agreed to a permanent injunction. (Dkts. 195-2 ¶ 92; 211-2

¶ 92; 224 ¶ 95; 190-1 at 84:24–85:9; 221-4 at 19:3–17, 20:17–19.)

Defendants have not shown these post-filing business decisions caused

them any harm. See DS Waters of Am., 2012 WL 12873771, at *24 (“[T]he

defendant must show that it was personally injured by the conduct at

issue.”); see also Monsanto Co. v. Campuzano, 206 F. Supp. 2d 1252, 1263

(S.D. Fla. 2002) (“In the Eleventh Circuit, a defendant attempting to

invoke the unclean hands defense must . . . show that it was personally

injured by the plaintiffs’ conduct.”), modified on other grounds by, 206 F.

Supp. 2d 1270 (S.D. Fla. 2002). It is true that Mr. Patton was purchasing

product from Mr. Seriana in 2018.     (Dkts. 211-1 ¶ 91, at 42–52; 224 ¶




                                    50
        Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 51 of 64




91.) But, again, there is no indication these alleged purchases hurt

Defendants.

        For all of these reasons, the Court concludes there is no genuine

issue of material fact regarding Plaintiffs’ claim against Defendant Star

or as to the inapplicability of Defendant Star’s affirmative defenses. The

Court grants Plaintiffs’ motion for summary judgment as to Defendant

Star.

             2.    Defendant Hudda’s Personal Liability

        Plaintiffs argue Defendant Hudda is personally liable for the

counterfeiting violations. (Dkt. 195-1 at 22–24.) They say there is no

dispute of material fact about his liability because he directed,

authorized, and supervised the purchase and sale of counterfeit TOP and

JOB products. (Dkt. 223 at 14–16.) Defendants disagree. They argue

there is a dispute of material fact as to whether Defendant Hudda

actively and knowingly caused trademark infringement and was the

moving, conscious force in the infringement, thus precluding summary

judgment against him. (Dkt. 204 at 21–23.)

        The Lanham Act provides for personal liability. See Chanel, Inc. v.

Italian Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th Cir. 1991)



                                      51
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 52 of 64




(“Chanel”) (“Natural persons, as well as corporations, may be liable for

trademark infringement under the Lanham Act.” (citing 15 U.S.C. §§

1114, 1127; Mead Johnson & Co. v. Baby’s Formula Serv., Inc., 402 F.2d

19 (5th Cir. 1968))). “If an individual actively and knowingly caused the

infringement, he is personally liable.”    Id.   “The individual liability

standard does not ask whether the individual participated or engaged in

some infringing act; instead, it asks whether he actively participated as

a moving force in the decision to engage in the infringing acts, or

otherwise caused the infringement as a whole to occur.” Id. at 1478 n.8

(emphasis in original).

     Defendants argue Plaintiffs must show Defendant “Hudda had

knowledge of the infringement.” (Dkt. 204 at 22.) Eleventh Circuit law,

however, does not require specific knowledge of trademark infringement

as a prerequisite to individual liability. Instead, the law holds officers

personally liable when they actively cause infringement as moving,

conscious forces regardless of actual knowledge of infringement. See Top

Tobacco, L.P. v. Panjwani, Nos. 19-CV-2177 & 19-CV-2148, 2021 WL

1351443, at *4 (N.D. Ga. Mar. 15, 2021).




                                   52
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 53 of 64




     The Eleventh Circuit illuminated the issue in Chanel. In that case,

the famous designer and seller of luxury goods sued a company and two

individuals who were selling handbags and belt buckles with counterfeit

Chanel trademarks. Chanel, 931 F.2d at 1474. One individual was the

president and CEO of the defendant company.           Id.   The other was

identified as a business associate. Id. The district court granted plaintiff

summary judgment against all three defendants on treble damages and

attorney’s fees, necessarily finding “no genuine issue of fact regarding the

knowledge and intent of [defendants]” to violate plaintiff’s trademark.

Id. at 1476. The Eleventh Circuit reversed, finding a material dispute as

to whether the individuals (and the company) knew their actions violated

plaintiff’s trademark. Id. at 1477. Despite recognizing a material fact as

to each individuals’ knowledge and intent, the Court of Appeals still

found no genuine issue of material fact as to the president’s personal

liability. Id. at 1478. The Court explained evidence the president owned

and operated the company, purchased the counterfeit goods from the

supplier, advertised the goods, and operated the showroom from which

goods were sold was sufficient to establish his personal liability. Id. The

Chanel court found this in the light of the fact that there was an issue of



                                    53
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 54 of 64




material fact as to whether the president knew the goods he sold were

counterfeit. Id. at 1477. In comparison, the Court of Appeals concluded

the plaintiff presented insufficient evidence the business associate was

personally liable as he had no ownership interest and was not connected

to the purchase or sale of much counterfeit product. Id. at 1478. The

Court of Appeals explained that evidence of his limited involvement in

the business operation might allow a jury to conclude he actively caused

the infringement (and thus is personally liable), but there existed a

dispute of fact as to the extent of his involvement in the business. Id. As

part of this, the court warned that merely selling goods does not make a

person individually liable. Instead, the court explained, the issue is

whether the person “actively caused the infringement as a moving,

conscious force.” Id.

     When Chanel is read as a whole, it suggests knowledge, for

purposes of personal liability, means knowledge of the infringing acts,

not knowledge of infringement. “This holding is consistent with other

cases in which federal courts have held corporate officers personally

liable despite their lack of specific knowledge or intent.” Panjwani, 2021

WL 1351443, at *2 (citing Donsco, Inc. v. Casper Corp., 587 F.2d 602, 606



                                    54
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 55 of 64




(3d Cir. 1978) (“The fact that an officer is acting for a corporation may

make the corporation vicariously or secondarily liable under the doctrine

of respondeat superior; it does not however relieve the individual of his

responsibility.”); Loxottica Grp., S.p.A. v. Casa Los Martinez Corp., No.

1:14-cv-22859, 2015 WL 13776171, at *2 (S.D. Fla. Jan. 30, 2015)

(“Whether the officer has knowledge that his acts will result in an

infringement is immaterial to his individual liability.”); Carell v. Shubert

Org., Inc., 104 F. Supp. 2d 236, 271 (S.D.N.Y. 2000) (“Where it is

established that the officer is a ‘moving, active, conscious force’ behind

the infringement, ‘[it] is immaterial whether . . . [he] knows that his acts

will result in an infringement.’” (quoting Bambu Sales, Inc. v. Sultana

Crackers, Inc., 683 F. Supp. 899, 913 (E.D.N.Y. 1988))); Polo Fashions,

Inc. v. Branded Apparel Merch., Inc., 592 F. Supp. 648, 652–63 (D. Mass.

1984) (same)).   Some courts have emphasized strict liability applies

“without regard to the veil that ordinarily separates officers from their

corporations.” Id. (citing Babbit Elec., Inc. v. Dynascan Corp., 38 F.3d

1161, 1184 (11th Cir. 1994) (“[A] corporate officer who directs, controls,

ratifies, participates in, or is the moving force behind the infringing

activity, is personally liable for such infringement without regard to



                                    55
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 56 of 64




piercing the corporate veil.”); Donsco, 587 F.2d at 606 (“This liability is

distinct from the liability resulting from the ‘piercing of the corporate veil’

as that term is commonly used.”)). Defendant Hudda thus may be held

liable without regard to his knowledge of or willful blindness towards

infringement as long as he actively caused the infringing acts as a

moving, conscious force.

      Defendant Hudda is the president of Star and, for about 14 years,

has been its owner. (Dkts. 195-2 ¶ 6; 211-2 ¶ 6.) He tries to oversee its

employees and operations, makes some of the business decisions, and has

the authority to enter into contracts on his company’s behalf. (Dkt. 188-

1 at 27:10–25; 28:1–29:4.) He also tries to negotiate pricing but does not

always do so. (Id. at 28:16–20.) Defendant Hudda also tries to get

involved in big negotiations and “most of the time” makes decisions about

which products to carry. (Id. at 28:21–29:4; 93:24–94:1; 103:5–8.) He

tries to select suppliers but does not always do so. (Id. at 29:5–11.) He

is,   however,   solely    responsible     for   any   exclusive   purchasing

arrangements. (Id. at 29:12–16.) Defendant Hudda made the decision to

terminate Star’s exclusive relationship with Republic. (Id. at 29:12–16,

103:23–24.)



                                      56
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 57 of 64




     The link between Defendant Hudda and the infringing activities is

too tenuous to grant summary judgment.         The majority of the facts

presented by Plaintiffs simply show Defendant Hudda tries to be involved

in Star’s operations. (Id. at 27:10–25, 28:16–20, 93:24–94:1, 28:21–29:4,

103:5–8, 29:5–11.) “Taken together, these facts may be enough from

which to infer that [Defendant Hudda] actively caused the infringement.

But they are insufficient to establish an absence of genuine dispute, such

that no reasonable jury could conclude he did not actively cause the

infringement.”   Chanel, 931 F.2d at 1478.       The Court thus denies

Plaintiffs’ motion for summary judgment as to Defendant Hudda.

     B.    Permanent Injunction

     Plaintiffs request a permanent injunction against Defendants to

end their infringement of the TOP® and JOB® marks. (Dkts. 186 at 4;

195-1 at 33.) Pursuant to the Lanham Act, a district court is authorized

to issue an injunction “according to the principles of equity and upon such

terms as the court may deem reasonable,” to prevent violations of

trademark law. 15 U.S.C. § 1116(a). Indeed, in “ordinary trademark

infringement actions . . . complete injunctions against the infringing

party are the order of the day.” SunAmerica, 77 F.3d at 1336; see also



                                    57
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 58 of 64




Burger King Corp. v. Agad, 911 F. Supp. 1499, 1509–10 (S.D. Fla. 1995)

(“[I]njunctive relief is the remedy of choice for trademark and unfair

competition cases, since there is no adequate remedy at law for the injury

caused by a defendant’s continuing infringement.” (quoting Century 21

Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180 (9th Cir. 1988))).

Plaintiffs are not automatically entitled to an injunction. To obtain a

permanent injunction, Plaintiffs must show: (1) they suffered an

irreparable harm; (2) remedies available at law, such as monetary

damages, are inadequate to compensate for that injury; (3) considering

the balance of hardships between the parties, a remedy in equity is

warranted; and (4) the public interest would not be disserved by a

permanent injunction. Angel Flight II, 522 F.3d at 1208.




                                   58
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 59 of 64




     Plaintiffs have shown they suffered an irreparable harm,17 that the

balance of hardships warrants a remedy in equity,18 and that the public

interest would not be disserved by a permanent injunction.19 Defendants

do not even challenge these elements. (Dkt. 195-1 at 34–35.) Instead,

Defendants dispute whether there is an adequate remedy at law. (Dkt.

204 at 17–21.)




17 “[G]rounds for irreparable injury include loss of control of reputation,
loss of trade, and loss of goodwill. Irreparable harm can also be based
upon the possibility of confusion.” Ferrellgas Partners, L.P. v. Barrow,
143 F. App’x 180, 190 (11th Cir. 2005) (citing Opticians Ass’n of Am. v.
Indep. Opticians of Am., 920 F.2d 187, 196 (3d Cir. 1990)). The “most
corrosive and irreparable harm attributable to trademark infringement
is the inability of the victim to control the nature and quality of the
defendants’ goods.” Id. at 190–91; see also Crossfit, Inc. v. Quinnie, 232
F. Supp. 3d 1295, 1316 (N.D. Ga. 2017) (“Because the Court found that
there is a sufficient showing of likelihood of confusion and that [the
defendants’] use of KrossFit in connection to unrelated services dilutes
the CROSSFIT® mark, the Court concludes that irreparable harm is
established.”).
18 Defendants have no right to use the TOP® and JOB® marks, and

“therefore could suffer no legitimate hardship by being forced to stop that
which [they have] no right to do.” Crossfit, 232 F. Supp. 3d at 1317
(quoting Tiramisu Int’l LLC v. Clever Imports LLC, 741 F. Supp. 2d 1279,
1288 (S.D. Fla. 2010)). Plaintiffs, on the other hand, will suffer damages,
such as the dilution of their marks, if Defendants are not enjoined.
19 The public interest would not be disserved because “the public deserves

not to be led astray by the use of inevitably confusing marks.” Angel
Flight II, 522 F.3d at 1209.

                                    59
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 60 of 64




     Defendants say no adequate remedy at law exists and an injunction

is necessary when a defendant is likely to continue infringing a

trademark.20 (Id. at 17.) They argue it has been nearly two years since

Star allegedly sold counterfeit papers and they “did not, have not, and

will not knowingly sell counterfeit products.” (Id. at 21 & n.8.) As a

result, they say there is no need for an injunction. For this argument,

they cite In re Circuit Breaker Litigation, 860 F. Supp. 1453, 1456 (C.D.

Cal. 1994), (Dkt. 204 at 18), from which they quote: “If . . . the defendant

infringed innocently, ceased before judgment and assured the court that

it has no intention of infringing in the future, the public needs no

protection. In these circumstances, courts usually deny requests for

permanent injunctions.” In re Circuit Breaker, 860 F. Supp. at 1456. The

Court finds Defendants’ argument unpersuasive. First, Plaintiffs are not

required to prove likely repetition of infringement to obtain an

injunction. While it has been nearly two years since counterfeit product

was allegedly in Star’s warehouse, the reform of Defendants is not

irrefutably demonstrated. See Polo Fashions, Inc. v. Dick Bruhn, Inc.,


20Defendants briefly discuss likelihood of confusion. (Dkt. 204 at 18–20.)
As discussed, Plaintiffs have produced sufficient evidence of likelihood of
confusion and irreparable harm.

                                    60
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 61 of 64




793 F.2d 1132, 1135 (9th Cir. 1986) (“In this case, the district court

refused to grant an injunction because the plaintiffs had not introduced

any specific evidence to demonstrate that the defendants would infringe

in the future. The court was correct in noting that cessation of unlawful

conduct can moot such a dispute, but it failed to recognize that the reform

of the defendant must be irrefutably demonstrated and total.” (internal

quotation marks omitted)); Basic Fun, Inc. v. X-Concepts, LLC, 157 F.

Supp. 2d 449, 457 (E.D. Pa. 2001) (“A movant has no burden to prove

likely repetition of the infringement to obtain an injunction.”); Lyons

P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 800 (4th Cir. 2001)

(“[A]n injunction is unnecessary when ‘there is no reasonable expectation

that the wrong will be repeated.’” (quoting United States v. W.T. Grant

Co., 345 U.S. 629, 633 (1953) (emphasis added))). Second, Plaintiffs and

consumers are entitled to legal assurances Defendants’ counterfeiting

will stop. Defendants contend they “will not knowingly sell counterfeit

products,” but that is not enough, particularly when Defendants identify

no business process to avoid doing so again. (Dkt. 204 at 21 n.8.) See

Habersham Plantation Co. v. Molyneux, No. 10-CV-61526, 2012 WL

13005341, at *2 (S.D. Fla. May 8, 2012) (“The [d]efendants have asserted



                                    61
      Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 62 of 64




that they will not import and sell infringing products. Notwithstanding

that assertion, [the plaintiff] is entitled to legal assurances that

infringing sales will not continue.”). Third, if Defendants intend to stop

selling counterfeit products, a permanent injunction will cause little to

no hardship. See id. (“In light of [the defendants’] professed agreement

to stop sales, the hardship to [the defendant] by entry of a permanent

injunction is small.”); Dick Bruhn, 793 F.2d at 1135–36 (“If the

defendants sincerely intend not to infringe, the injunction harms them

little; if they do, it gives [the plaintiff] substantial protection of its

trademark.”). A plaintiff in a trademark case “is entitled to effective

relief; and any doubt in respect of the extent thereof must be resolved in

its favor as the innocent producer and against the [defendant], which has

shown by its conduct that it is not to be trusted.” Dick Bruhn, 793 F.2d

at 1135 (quoting William R. Warner & Co. v. Eli Lilly & Co., 265 U.S.

526, 532 (1924)).    Defendants are thus permanently enjoined from

infringing the TOP® and JOB® marks.

IV.   Conclusion

      The Court GRANTS IN PART and DENIES IN PART Plaintiffs’

Motion for Summary Judgment (Dkt. 186).



                                    62
     Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 63 of 64




     The Court GRANTS Plaintiffs’ request for a permanent injunction.

(Dkt. 186 at 4.)

     The Court ORDERS this case to mediation. The parties may retain

the mediator to mediate this case. The expense of a retained mediator

must be paid by the parties. The parties, alternately, may request that

the Court appoint a magistrate judge to conduct the mediation. The

parties are not required to pay for mediation by a magistrate judge. The

parties shall advise the Court of their mediation preference on or before

September 21, 2021. If they elect to retain their own mediator, the

parties shall identify the mediator on or before October 5, 2021. The

parties must have present at the mediation a person with authority to

settle this litigation.   The parties shall, within five days after the

mediation, notify the Court in writing whether mediation led to a

settlement of this action.

     The Court STAYS this case pending mediation.              The Court

DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this case

during the period of stay.




                                    63
Case 1:19-cv-04939-MLB Document 240 Filed 09/07/21 Page 64 of 64




SO ORDERED this 7th day of September, 2021.




                                     (1
                                     1
                                   MICH"K E L L. B R O W N




                              64
